Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 8/11/2021 regarding claims rejections under 35 U.S.C. 103 in claims 1, 9-11, 20-22 have been fully considered and are persuasive. Claim 1 has been amended to include claim 8 which did not have prior arts rejection in the non-final Office Action, and Claim 9 has been amended to include claims 10, 11 and 12 which did not have prior arts rejections in the non-final Office Action. Thus, the 103 claims rejections in claims 1, 9-11, and 20-22 have been withdrawn.  
Claim objection in claims 3-6 and 14-17 from the non-final have been withdrawn. The claims have been amended, and thus overcome the objections.

Applicant’s arguments regarding claims rejections under 35 U.S.C. 101 in claims 1-22 have been fully considered, but they are not persuasive.




The Office respectfully disagrees and submits that the instant claim explicitly recites a mathematical concept and are not analogous to those of Example 39. The claim limitation such as “multiplying the vector value with”, “subtracting a bias value used for”, and “the subtracted value exceeds zero” have mathematical relationship as the words “multiplying” and subtracting” are mathematical functions, and therefore, they are considered to be an abstract idea. 
The claim also recites “determining whether target data plotted on the coordinates is within a determination area preset”, “a vector value based on each of an X-axis component value of the value and a Y-axis component value of the value in the case where the value is out of the determination area”, and “identifying, as the abnormality cause, an abnormal event corresponding to a greatest value among values 

The applicant also argues on page 13 that “for Step 2A of 2019 Revised Patent Subject Matter, it is stated that "In the context of revised Step 2A, the following exemplary considerations are indicative that an additional element (or combination of 
The Office respectfully disagrees and submits that claim do not contain additional elements that are indicative of integration into a practical application and improvement of technology. The additional element “automatically correcting the mode parameter, weight factor, and the bias value by a processor that is learned by machine learning” is recited in generality and therefore, not qualified for a meaningful limitation. Thus, no improvement to computer technology exist as the computing unit is a generic computer and a generic processor. Improvement in functions of the computer relate to improvement to the abstract idea itself. 
Responses for Claim 9 is the same as stated above in Claim 1. Hence, the Office submits that the rejections of Claims 1 and 9 are proper.
	The dependent Claims 2-7, and 13-22 are considered part of an expanded abstract idea of the independent Claims 1 and 9, therefore, also ineligible. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding Claim 1, the claim recites “An abnormality cause identifying method that is applied to a computer, the abnormality cause identifying method comprising: outputting a control parameter that is calculated based on a detection value detected from a power converter that converts power supplied from a power supply and supplies the converted power to a load; plotting, on coordinates having at least two axes, a value that is calculated using the detection value and the control parameter; and identifying an abnormality cause based on a quadrant of the coordinates on which the value is plotted, wherein the identifying includes: determining whether target data plotted on the coordinates is within a determination area preset according to a predetermined condition; calculating a vector value based on each of an X-axis component value of the value and a Y-axis component value of the value in the case where the value is out of the determination area multiplying the vector value with a normalization parameter to normalize the value, a mode parameter determined by any of an operation state and an abnormal event of the power converter, and a weight factor; subtracting a bias value used for preventing an incorrect determination of an abnormality cause from the multiplied value; automatically correcting the mode parameter, weight factor, and the bias value by a processor that is learned by machine identifying, as the abnormality cause, an abnormal event corresponding to a greatest value among values exceeding zero in the case where the subtracted value exceeds zero”.
Regarding Claim 9, the claim recites “An abnormality cause identifying device for identifying an abnormality of a power converter that converts power supplied from a power supply and supplies the converted power to a load, the abnormality cause identifying device comprising: an operation mode control adjustment unit configured to output a control parameter calculated based on a detection value detected from the power converter; a data analysis unit configured to plot, on coordinates having at least two axes, a value that is calculated using the detection value and the control parameter; and an identifying unit configured to identify an abnormality cause based on a quadrant of the coordinates on which the value is plotted, wherein the data analysis unit determines that an abnormality has occurred in the case where the plotted value exceeds a predetermined range, the data analysis unit calculates a distance indicating how far the plotted value deviates from a predetermined range in the case where the plotted value exceeds the predetermined range, and outputs the calculated distance to the identifying unit, the operation mode control adjustment unit outputs an operation mode information indicating an operation state of the power converter determined based on the detection value, the identifying unit selects an operation mode parameter corresponding to any of abnormal events in addition to the identifies an abnormality cause based on the operation mode parameter, the vector value and a preset weight factor, and the identifying unit multiplies the operation mode parameter by the weight factor, subtracts a bias value used for preventing an incorrect determination of an abnormality cause from the multiplied value, and identifies an abnormal event corresponding to a largest value among values exceeding zero as an abnormality cause in the case where the subtracted value exceeds zero, and the identifying unit is leaned by machine learning so as to automatically correct the mode parameter, weight factor, and the bias value”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter 
In claim 1, the steps of “a control parameter that is calculated based on a detection value detected from a power converter”; and “a value that is calculated using the detection value and the control parameter” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example [0006] and [0255]). The step of “determining whether target data plotted on the coordinates is within a determination area preset according to a predetermined condition”; and “identifying, as the abnormality cause, an abnormal event corresponding to a greatest value among values exceeding zero in the case where the subtracted value exceeds zero” are mental processes, therefore, they are considered to be an abstract idea (see for example [0238], [0252] and [0258]. The steps of “calculating a vector value based on each of an X-axis component value of the value and a Y-axis component value of the value in the case where the value is out of the determination area multiplying the vector value with a normalization parameter to normalize the value, a mode parameter determined by any of an operation state and an abnormal event of the power converter, and a weight factor; subtracting a bias value used for preventing an incorrect determination of an abnormality cause from the multiplied value” is a 
In claim 9, the steps of “a control parameter calculated based on a detection value detected from the power converter”; and “a value that is calculated using the detection value and the control parameter” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example [0006] and [0255], as printed, hereinafter). The step of “an identifying unit configured to identify an abnormality cause based on a quadrant of the coordinates on which the value is plotted”; and “an operation mode information indicating an operation state of the power converter determined based on the detection value, the identifying unit selects an operation mode parameter corresponding to any of abnormal events in addition to the operation mode information, and identifies an abnormality cause based on the operation mode parameter, the vector value and a preset weight factor” are mental processes, therefore, they are considered to be an abstract idea (see for example [0006], [0255] and [0257]. The steps of “the data analysis unit determines that an abnormality has occurred in the case where the plotted value exceeds a predetermined range, the data analysis unit calculates a distance indicating how far the plotted value deviates from a predetermined range in the case where the plotted value exceeds the predetermined range” and “the identifying unit multiplies the operation mode parameter by the weight factor, subtracts a bias value used for preventing an incorrect determination of an abnormality cause from the multiplied value, and identifies an abnormal event corresponding to a largest value among values exceeding zero as an abnormality cause in the case where the subtracted value exceeds zero” are mental processes and mathematical concepts, therefore, they are considered to be an abstract idea (see for example [0257] and [0258]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: outputting a control parameter; converts power supplied from a power supply and supplies the converted power to a load ; plotting, on coordinates having at least two 15axes; and automatically correcting the mode parameter, weight factor, and the bias value by a processor that is learned by machine learning.
The preamble in Claim 1, “An abnormality cause identifying method that is applied to a computer” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “outputting a control parameter” is not qualified for a meaningful limitation because it represents a mere data processing 
In Claim 9: an operation mode control adjustment unit configured to output; a data analysis unit configured to plot, on coordinates having at least two axes; outputs the calculated distance to the identifying unit, the operation mode control adjustment unit outputs; the identifying unit is leaned by machine learning so as to automatically correct the mode parameter, weight factor, and the bias value.
The preamble in Claim 9, “An abnormality cause identifying device for identifying an abnormality of a power converter that converts power supplied from a power supply and supplies the converted power to a load” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “an operation mode control adjustment unit configured to output; and outputs the calculated distance to the identifying unit, the operation mode control adjustment unit outputs” are not 
 In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, outputting a control parameter is disclosed by “Hatakeyama US 20150109836”, Claim 11, and “Kaneko US 6008617”, (Col. 1, Lines 36 -49).
For example, plotting on coordinates having at least two 15axes is disclosed by “Ito US 20200293789”, [0035], and “Sugita US 20090193115”, [0060].

With regards to the dependent claims, Claims 2-7 and 13-22 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.


Conclusion
Claims 1-7, 9, and 13-22 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863